DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 1-, and 20 in the reply filed on 10/27/2020 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 103b (para [0032], it is believed this is meant to be 130b, in which case an amendment to the Specification will correct the issue).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the housing" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the connector housing or the rotatable housing.
Claim 20 recites the limitation "the housing" in line 5 (it is unclear whether this is referring to the connector housing or the rotatable housing), “a rotatable housing” in line 4 (claims 1 and 19 already have a rotatable housing, it is unclear if this is the same rotatable housing or an additional rotatable housing).  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 does not further limit claim 1, as claim 1 is already drawn to a fiber optic connector. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 19, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0004251 A1 Dannoux et al. (herein “Dannoux”).
Regarding claims 1 and 19, Dannoux discloses in Figs. 1-8, an optical fiber connector comprising: a connector housing (110) having a front end portion and a rear end portion, the connector housing being configured to receive a ferrule (para [0087]) therein such that the ferrule is exposed through the front end portion (shown in Fig. 8) of the connector housing for making an optical connection in a receiver (not shown, as Applicant notes in para [0032] of the current Specification, the receiver is well known in the prior art); a connection member (shown at 112, in Fig. 4) that is configured to lockingly engage a locking element of the receiver to lock the optical fiber connector into the receiver (para [0085]), the connection member being rotatably coupled to a manipulator assembly (182, 185) for rotation with respect to the connector housing (110) about an axis of rotation from a first polarity orientation to a second polarity orientation (para [0086]); the manipulator assembly comprising a rotatable housing (182) and a second locking member (185); a first locking member (130) is movable relative to the rotatable housing between a locked position and an unlocked position with the rotatable housing (para [0085]); the manipulator assembly (182, 185) being coupled to the connection member 
Regarding claim 2, Dannoux discloses in Figs. 1-8, the rotatable housing (182) does not extend beyond a cable boot (shown in Fig. 7), thereby no interference of the rotatable housing with a cable extending from the cable assembly.
Regarding claim 3, Dannoux discloses in Figs. 1-8, the rotatable housing (182) has an open window on the top (shown at 111 in Fig. 7), the window is configured to receive a protrusion (shown at 111 in Fig. 7) formed as part of the connection member, thereby no interference of the rotatable housing with a cable extending from the cable assembly.
Regarding claim 4, Dannoux discloses in Figs. 32-33, the connector is in the first polarity orientation when a plural of locking tabs (276) of the connection member are angularly positioned at the top of the connector housing and the connector is in second polarity orientation when the plural of locking tabs are angularly positioned at the bottom of the connector housing (paras [0124-0125]).
Regarding claim 5, Dannoux discloses in Figs. 1-8, the protrusion received in the window limits axial or lengthwise movement of the manipulator assembly with respect to the connection member, the protrusion rotates down the connection member when the rotatable housing is moved lengthwise in a distal direction or away from the front end portion, thereby releasing the fiber optic connector from the receiver (shown at 111 in Fig. 7; paras [0085-0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883